Fourth Court of Appeals
                                  San Antonio, Texas
                                  Monday, February 23, 2015

                                      No. 04-14-00809-CR

                                  Ex Parte George GARCIA,
                                           Appellant

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2000CR5603W
                   The Honorable Andrew Wyatt Carruthers, Judge Presiding

                                         ORDER
        On July 25, 2014, Appellant Jorge Garcia filed an application for writ of habeas corpus to
withdraw a prior plea. On October 23, 2014, the criminal law magistrate denied his application,
but did not make findings of fact or conclusions of law. Contra TEX. CODE CRIM. PROC. ANN.
art. 11.072 § 7(a) (West Supp. 2014); Ex parte Zantos-Cuebas, 429 S.W.3d 83, 91–92 (Tex.
App.—Houston [1st Dist.] 2014, no pet.). On February 12, 2015, Appellant moved this court to
abate this appeal and remand the cause to the trial court to make findings of fact and conclusions
of law.
       Appellant’s motion is GRANTED. See TEX. CODE CRIM. PROC. ANN. art. 11.072 § 7(a);
Ex parte Zantos-Cuebas, 429 S.W.3d at 91–92.
        We ABATE this appeal, REMAND the cause to the trial court, and ORDER it to deliver
to the trial court clerk within TEN DAYS of the date of this order its findings of fact and
conclusions of law supporting its October 23, 2014 order.
        We ORDER the trial court clerk to prepare, certify, and file in this court a supplemental
clerk’s record containing the trial court’s findings of fact and conclusions of law within FIVE
DAYS of receiving the findings and conclusions from the trial court. See TEX. R. APP. P.
34.5(c).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court